- TDCJ Offender Details l Page 1 of 2

44,4£04 'ZB’

T§jxg.s}gei?AR-TMEM 05C:;,Rl.mma;,..ius¢tl;¢§ ' WZ

   

Offender lnformation Details
` `

_SlD Number: 05571481

TDcJ Number: 00760766 `
Name: TURNER,JOYCE E
Race: B

Gender: F

DOB:. 1967-03-22
Maximum Sentence Date: 2056-0`3-27
Current Facility: MOUNTA|N VlEW
Projected Release Date: 2056-03-2i

Parole Eligibi|ity Date: 2026-03-27
Offender Visitation E|igib|e: Y_l§§ l

lnformation provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMA'i'lON FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Will be determined When release date is scheduled
Sehedu|ed Re|ease Leeatien: Will be determined When release date is scheduled

 

 

_ j ~Parole'Re\`/iewlnformatl_on

 

Offense History:
Offense Date Offense Sentence Date County Case No. Sentence (YY-Mllll-DD)
1996-02-29 l\llURDER _ 1996-08-28 DALLAS F-9644699-N H 60-00-00

 

 

 

 

 

 

 

 

 

 

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=OS571481 6/12/2015